UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6894



LIONELL ELIJAH EPHRAIM,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections, in his individual and official
capacities; GENE JOHNSON, Deputy Director of
the   Department   of   Corrections,   in  his
individual and official capacities; W. P.
ROGERS, Regional Director of the Department of
Corrections, in his individual and official
capacities; LOUIS B. CEI, Chairman of the
Central    Classification    Board,   in   his
individual and official capacities; DUNCAN
MILLS, Manager of the Central Classification
Board,   in   his   individual   and  official
capacities; C. D. LARSEN, Warden of Lunenburg
Correctional Center, in his individual and
official capacities; D. L. GRAHAM, Assistant
Warden of Operations, Lunenberg Correctional
Center, in his individual and official
capacities; D. SPENCER, Human Rights Advocate,
Lunenberg Correctional Center, in individual
and official capacities,

                                           Defendants - Appellees,

          and


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                        Defendant.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-610-2)


Submitted:   August 29, 2002           Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lionell Elijah Ephraim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Lionell Elijah Ephraim appeals from the district court’s order

granting   Virginia   Department   of   Corrections   (VDOC)   Eleventh

Amendment immunity and dismissing VDOC from his 42 U.S.C.A. § 1983

(West. Supp. 2002) action.     We dismiss the appeal for lack of

jurisdiction because the order is not appealable.      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

See Baird v. Palmer, 114 F.3d 39, 42-43 (4th Cir. 1997).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                   3